1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     JAIME RODRIGUEZ-MATA
6
7
                               IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                  )   Case No. 1:10-CR-0394-AWI
                                                 )
11                    Plaintiff,                 )
                                                 )   ORDER TO FILE EXHIBIT B TO MOTION
12            vs.                                )   FOR COMPASSIONATE RELEASE UNDER
                                                 )   SEAL
13    JAIME RODRIGUEZ-MATA,                      )
                                                 )
14                    Defendant.                 )
                                                 )
15                                               )
16
              IS HEREBY ORDERED that the Request to Seal the Medical Records in Mr. Jaime
17
     Rodriguez-Mata’s case be granted so that the private medical information is not available on the
18
     public docket. The records are to be provided to the Court and opposing counsel.
19
              These documents shall remain under seal until further Order of the Court.
20
21   IT IS SO ORDERED.
22
     Dated:    July 6, 2021
23                                               SENIOR DISTRICT JUDGE

24
25
26
27
28
     [Proposed] Order to Seal Documents               -1-
